39 N.J. 516 (1963)
189 A.2d 218
STATE OF NEW JERSEY, PLAINTIFF-RESPONDENT,
v.
FAYE WASSERMAN, DEFENDANT-APPELLANT.
The Supreme Court of New Jersey.
Argued March 5, 1963.
Decided March 18, 1963.
Mr. Gerold Kanengiser argued the cause for the defendant-appellant.
Mr. William A. O'Brien argued the cause for the plaintiff-respondent (Mr. Frank A. Verga, attorney).
PER CURIAM.
The judgment is affirmed for the reasons expressed in the opinion of Judge Lewis in the Appellate Division.
For affirmance  Chief Justice WEINTRAUB, and Justices JACOBS, FRANCIS, PROCTOR, HALL, SCHETTINO and HANEMAN  7.
For reversal  None.